[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                                                                   FILED
                                                          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                DEC 12, 2008
                                    No. 08-11333
                                                             THOMAS K. KAHN
                                                                  CLERK

                        D. C. Docket No. 07-61517 CV-PCH

VIATICAL ADMINISTRATORS, INC.,
A Colorado Corporation,

                                                   Plaintiff-
                                                   Counter-Defendant-
                                                   Appellant,

                                        versus

BLUE PAPER, INC.,
A Florida Corporation, et al.,

                                                   Defendants-
                                                   Cross-Defendants,

BANKUNITED, FSB,
a Federal Savings Bank,
                                                   Defendant-
                                                   Counter-Claimant-
                                                   Appellee,

900 HILLSBORO MILE, INC.,
A Florida not-for-profit corporation, et al.,

                                                   Defendants.
                    Appeal from the United States District Court
                        for the Southern District of Florida


                                (December 12, 2008)

Before DUBINA, BLACK and FAY, Circuit Judges.

PER CURIAM:

      Because we conclude from the record that the district court correctly

determined that BankUnited’s mortgage has priority over Viatical Administrators,

Inc.’s equitable liens, we affirm the district court’s judgment.

      AFFIRMED.




                                          2